IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,225



                EX PARTE DENNIS RAYMOND DURHAM, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W88-98888-V(A) IN THE 292ND DISTRICT COURT
                         FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to burglary of a

habitation and was sentenced to fifteen years’ imprisonment. He did not appeal.

       Applicant contends, inter alia, that he is illegally confined because he was denied street time

credit which would result in the discharge of his sentence. The record reflects that Applicant was

released to parole on November 12, 1991. On September 4, 1999, Applicant was arrested in Polk

County, Iowa, on a parole revocation warrant from Texas. That same day, Polk County, Iowa
                                                                                                      2

authorities released Applicant despite the fact that Texas wished to extradite him. Subsequently,

Applicant’s parole was not revoked until November 2, 2007, after he was finally arrested on the

parole revocation warrant.

       An individual is entitled to time credit toward the expiration or discharge of a sentence when

the individual, through no fault of his or her own, was erroneously released from custody. Ex parte

Baker, __ S.W.3d __ , 2009 WL838533 (Tex. Crim. App. 2009); Ex parte Rowe, 277 S.W.3d 18

(Tex. Crim. App. 2009); Ex parte Hale, 117 S.W.3d 866 (Tex. Crim. App. 2003). We find,

therefore, that applicant is entitled to time credit from the date he was erroneously released until the

date his parole was revoked, namely: eight years, one month, and twenty-nine days. Applicant’s

remaining grounds for relief are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: September 23, 2009
Do not publish